Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsolek US 2017/0228108.  Marsolek discloses a paving machine comprising:
A hopper (32), a material conveyor and a paving screed (34) having a tamper.
A GNSS receiver (160).
A controller (52) comprising a memory and data processor (69).
Wherein the memory is configured to store data indicative of a target layer thickness and to control compaction performance of the paving machine as a function of the target thickness and the GNSS data.  [0024-0032, 0087-0094].

With respect to claims 2-9 Marsolek discloses digital construction data, including target height profiles, road base profiles and compaction data can be stored in the memory and data processor (69).

With respect to claims 10-20 Marsolek discloses a method for operation a road paving comprising the steps of:
Storing digital construction data, such as target height profile, target thickness and 
GNSS signals in the memory (69) cited above and further discloses;
Paving an asphalt layer on a base surface, see Fig. 2.
Wherein time and location data of the road paver (18) and compaction roller (20),
is determined by said GNSS and paving machine controller (52) monitors and adjusts
any of a variety of paving machine functions in response to a comparison of target data and actual data.  [0101-106].

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               			 09/27/2022